Exhibit 10.8

VOTING SUPPORT AGREEMENT

THIS AGREEMENT is made as of November 10, 2013

BETWEEN:

MITEL NETWORKS CORPORATION, a corporation existing under the laws of Canada
(“Mitel”)

- and -

GERALD SHORTALL, an individual resident in the province of Ontario (the
“Securityholder”)

RECITALS:

 

1. The Securityholder is the beneficial owner of, or has control or direction
over, the Subject Shares.

 

2. The Securityholder understands that Aastra Technologies Limited (“Aastra”)
and Mitel are, concurrently with the execution and delivery of this Agreement,
executing and delivering the Arrangement Agreement.

 

3. This Agreement sets out the terms and conditions of the agreement of the
Securityholder to abide by the covenants in respect of the Subject Shares and
the other restrictions and covenants set forth herein.

NOW THEREFORE, in consideration of the mutual covenants in this Agreement and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged) the parties hereto agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

Capitalized terms used herein and not otherwise defined have the meanings
ascribed thereto in the Arrangement Agreement. In this Agreement, including the
recitals:

“Arrangement Agreement” means the arrangement agreement dated as of the date
hereof between Aastra and Mitel, as the same may be amended in accordance with
its terms;

“Business Day” means any day, other than a Saturday, a Sunday or a statutory or
civic holiday in Toronto, Ontario;

“Contracts” means contracts, licences, leases, agreements, obligations,
promises, undertakings, understandings, arrangements, documents, commitments,
entitlements or engagements to which the Securityholder or Mitel, as the case
may be, is a party or by which it is bound or under which the Securityholder or
Mitel, as the case may be, has, or will have, any liability or contingent
liability (in each case, whether written or oral, express or implied), and
includes any quotations, orders, proposals or tenders which remain open for
acceptance and warranties and guarantees;



--------------------------------------------------------------------------------

“Convertible Securities” has the meaning ascribed thereto in Section 2.1(b);

“Expiry Time” has the meaning ascribed thereto in Section 3.1(a);

“Notice” has the meaning ascribed thereto in Section 4.7;

“Subject Shares” means all Aastra Shares beneficially owned or controlled,
directly or indirectly, by the Securityholder and its Affiliates as at the date
hereof, and shall further include any Aastra Shares acquired or over which
control is acquired by the Securityholder after the date hereof but does not
include any Aastra Shares issuable upon the exercise of Aastra Options; and

“Transfer” has the meaning ascribed thereto in Section 3.1(a).

 

1.2 Singular; Plural, etc.

In this Agreement, words importing the singular number include the plural and
vice versa and words importing gender include the masculine, feminine and neuter
genders.

 

1.3 Currency

Unless otherwise expressly stated, all references to currency herein shall be
deemed to be references to Canadian currency.

 

1.4 Headings, etc.

The division of this Agreement into Articles, Sections and Schedules and the
insertion of the recitals and headings are for convenience of reference only and
shall not affect the construction or interpretation of this Agreement and,
unless otherwise stated, all references in this Agreement or in the Schedules
hereto to Articles, Sections and Schedules refer to Articles, Sections and
Schedules of and to this Agreement or of the Schedules in which such reference
is made, as applicable.

 

1.5 Date for any Action

In the event that any date on which any action is required to be taken hereunder
by any of the parties is not a Business Day, such action shall be required to be
taken on the next succeeding day which is a Business Day.

 

1.6 Governing Law

This Agreement shall be governed, including as to validity, interpretation and
effect, by the laws of the Province of Ontario and the laws of Canada applicable
therein, and shall be construed and treated in all respects as an Ontario
contract. Each of the parties hereby irrevocably attorns to the non-exclusive
jurisdiction of the Courts of the Province of Ontario in respect of all matters
arising under and in relation to this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

1.7 Incorporation of Schedules

The Schedules attached hereto and described below shall, for all purposes
hereof, form an integral part of this Agreement.

Schedule A – Subject Shares

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of the Securityholder

The Securityholder represents and warrants to Mitel (and acknowledges that Mitel
is relying on these representations and warranties in completing the
transactions contemplated hereby and by the Arrangement Agreement) the matters
set out below:

 

  (a) The Securityholder has the legal capacity to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Securityholder and constitutes a
valid and binding obligation of the Securityholder enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency and other Laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that equitable remedies may only be granted in the discretion of a
court of competent jurisdiction;

 

  (b) The Aastra Shares and Aastra Options as set forth in Schedule A represent
all the Aastra Shares or securities exercisable or convertible into or
exchangeable for Aastra Shares (“Convertible Securities”) held of record or
beneficially owned, directly or indirectly, or controlled or directed by the
Securityholder. Other than the securities set forth in Schedule A, neither the
Securityholder nor any of its Affiliates owns of record or beneficially, or
exercises control or direction over, directly or indirectly, or has any
agreement or option, or right or privilege (whether by Law, pre-emptive or
contractual) capable of becoming an agreement or option, for the purchase or
acquisition by the Securityholder or transfer to the Securityholder or any of
its Affiliates of additional Aastra Shares or Convertible Securities;

 

  (c) The Securityholder is, and will continue to be until the Effective Time,
the sole beneficial owner of the Subject Shares, with good title thereto, free
and clear of all encumbrances, liens, restrictions (other than resale, vesting
or other similar restrictions), charges, claims and rights of others;

 

  (d) The Securityholder has the sole right to sell and vote or direct the sale
and voting of the Subject Shares;

 

  (e) No Person has any agreement or option, or any right or privilege (whether
by Laws, pre-emptive or contractual) capable of becoming an agreement or option,
for the purchase, acquisition or transfer of any of the Subject Shares or any
interest therein or right thereto, except Mitel pursuant to the Arrangement;

 

- 3 -



--------------------------------------------------------------------------------

  (f) None of the Subject Shares is subject to any power of attorney, proxy,
voting trust, vote pooling or other agreement with respect to the voting or
right to vote, call meetings of any of Aastra’s securityholders or give consents
or approvals of any kind;

 

  (g) None of the execution and delivery by the Securityholder of this Agreement
or the completion of the transactions contemplated hereby or the compliance by
the Securityholder with the Securityholder’s obligations hereunder will violate,
contravene, result in any breach of, or be in conflict with, or constitute a
default under, or create a state of facts which after notice or lapse of time or
both would constitute a default under, any term or provision of: (i) any
Contract to which the Securityholder is a party or by which the Securityholder
or any of the property or assets of the Securityholder are bound; (ii) any
judgment, decree, order or award of any Governmental Entity; or (iii) subject to
receipt of any Regulatory Approvals as contemplated in the Arrangement
Agreement, any applicable Laws;

 

  (h) No consent, waiver, approval, authorization, order, exemption,
registration, licence or declaration of or by, or filing with, or notification
to any Governmental Entity which has not been made or obtained is required to be
made or obtained by the Securityholder in connection with the execution and
delivery by the Securityholder and enforcement against the Securityholder of
this Agreement or the consummation of any transactions provided for herein other
than any filings under insider or early warning requirements of applicable
securities laws (provided that the Securityholder makes no representations or
warranties with respect to the consents, waivers, approvals, authorizations or
declarations of or by, or filings with, or notices to any Governmental Entities
or other third parties on the part of Aastra or Mitel necessary for the
consummation of the transactions contemplated by the Arrangement Agreement); and

 

  (i) There is no private or governmental action, suit, claim, arbitration,
investigation or other proceeding in progress or pending before any Governmental
Entity, or, to the knowledge of the Securityholder, threatened against the
Securityholder or any of its Affiliates or any of their directors or officers
(in their capacities as such) that, individually or in the aggregate, could
adversely affect in any manner the Securityholder’s ability to enter into this
Agreement or perform its obligations hereunder or the title of the
Securityholder to any of the Subject Shares. There is no judgment, decree or
order against the Securityholder or any of its Affiliates or any of their
directors or officers (in their capacities as such) that could prevent, enjoin,
alter, delay or adversely affect in any manner the ability of the Securityholder
to enter into this Agreement, to perform its obligations under this Agreement or
the title of the Securityholder to any of the Subject Shares.

 

- 4 -



--------------------------------------------------------------------------------

2.2 Representations and Warranties of Mitel

Mitel represents and warrants to the Securityholder (and acknowledges that the
Securityholder is relying on these representations and warranties in completing
the transactions contemplated hereby and by the Arrangement Agreement) that
Mitel is a corporation duly incorporated and validly existing under the laws of
the Canada and has all necessary corporate power, authority and capacity to
enter into this Agreement and to carry out its obligations under this Agreement.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action on the part of Mitel. This Agreement constitutes a
valid and binding obligation of Mitel enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency and other Laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
equitable remedies may only be granted in the discretion of a court of competent
jurisdiction;

ARTICLE 3

COVENANTS

 

3.1 Covenants of the Securityholder

 

  (a) The Securityholder hereby irrevocably and unconditionally covenants with
Mitel that:

 

  (i) from the date of this Agreement until the the termination of this
Agreement in accordance with its terms (the “Expiry Time”), the Securityholder
shall not (A) sell, transfer, gift, assign, convey, pledge, hypothecate,
encumber, option, grant a security interest in or otherwise dispose of any right
or interest in (including by way of deposit or tender under any take-over bid)
(any such event, a “Transfer”) any of the Subject Shares, or enter into any
agreement, arrangement or understanding in connection therewith (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise), other than pursuant to the Arrangement Agreement, without having
first obtained the prior written consent of Mitel, or (B) other than as set
forth herein, grant any proxies or powers of attorney, deposit any Subject
Shares into a voting trust, in any way transfer any of the voting rights
associated with any of the Subject Shares, or enter into a voting agreement,
understanding or arrangement with respect to the voting, the right to vote, call
meetings of Aastra Shareholders or give consents or approval of any kind with
respect to any Subject Shares; and

 

  (ii) prior to the Effective Time, the Securityholder shall exercise any Aastra
Options held by such Securityholder in accordance with their terms for Aastra
Shares.

 

- 5 -



--------------------------------------------------------------------------------

  (b) The Securityholder hereby covenants, undertakes and agrees from time to
time, until the Expiry Time to vote (or cause to be voted) all the Subject
Shares at any meeting of any of the securityholders of Aastra at which the
Securityholder is entitled to vote, including without limitation the Aastra
Meeting, and in any action by written consent of the securityholders of Aastra:

 

  (i) in favour of the approval, consent, ratification and adoption of the
Arrangement Resolution and the transactions contemplated by the Arrangement
Agreement (and any actions required for the consummation of the transactions
contemplated by the Arrangement Agreement); and

 

  (ii) against (A) any merger, reorganization, consolidation, amalgamation,
arrangement, business combination, share issuance, or share exchange,
liquidation, dissolution, recapitalization, or similar transaction involving
Aastra; (B) any sale, lease or transfer of any significant part of the assets of
Aastra; (C) any Acquisition Proposal (other than the transactions contemplated
by the Arrangement Agreement); (D) any material change in the capitalization of
Aastra or the corporate structure or constating documents of Aastra; and (E) any
action that would reasonably be expected to impede, delay, interfere with, or
discourage the transactions contemplated by the Arrangement Agreement and
against any action that would result in a Aastra Material Adverse Effect.

In connection with the foregoing, subject to this Section 3.1(b), the
Securityholder hereby irrevocably and unconditionally agrees to deposit an
irrevocable proxy, duly completed and executed in respect of all of the Subject
Shares at least 10 days prior to the Aastra Meeting, voting all such Subject
Shares in favour of the Arrangement Resolution. The Securityholder hereby
irrevocably and unconditionally agrees that neither it nor any person on its
behalf will take any action to withdraw, amend or invalidate any proxy deposited
or delivered by the Securityholder pursuant to this Agreement notwithstanding
any statutory or other rights which the Securityholder might have unless this
Agreement is terminated in accordance with Section 4.1.

 

  (c) The Securityholder hereby covenants, undertakes and agrees from time to
time, until the Expiry Time to not without the prior written consent of Mitel
requisition or join in the requisition of any meeting of any of the
securityholders of Aastra for the purpose of considering any resolution.

 

  (d) The Securityholder agrees that, until the Expiry Time, neither the
Securityholder nor any of its Representatives will, directly or indirectly:
(A) solicit, initiate, encourage or otherwise facilitate (including by way of
entering into any agreement, arrangement or understanding) inquiries,
submissions of proposals or offers from, or provide information to, any other
person, entity or group (other than Mitel) relating to any Acquisition Proposal
or potential Acquisition Proposal, (B) participate in any discussions or
negotiations regarding any Acquisition Proposal, or (C) accept or enter into, or
publicly propose to accept or enter into, any letter of intent, agreement,
arrangement or understanding related to any Acquisition Proposal. Nothing
hereunder shall prevent any shareholder, director or officer of the
Securityholder who is a director or officer of Aastra from doing any act or
thing that such director or officer is properly obligated to do in such
capacity, provided that such act or thing is permitted by and is done in strict
compliance with the terms of the Arrangement Agreement.

 

- 6 -



--------------------------------------------------------------------------------

  (e) The Securityholder hereby agrees to:

 

  (i) immediately cease and cause to be terminated any and all solicitations,
encouragements, existing discussions and negotiations, if any, with any person
or group or any agent or representative of such person or group before the date
of this Agreement with respect to any Acquisition Proposal or potential
Acquisition Proposal; and

 

  (ii) immediately (and in any event within 24 hours following receipt) notify
Mitel of any Acquisition Proposal or inquiry in respect of a potential
Acquisition Proposal of which the Securityholder or, to the knowledge of the
Securityholder, any of the shareholders, directors or officers of the
Securityholder becomes aware. Such notification shall be made orally and in
writing and shall include the identity of the person making such Acquisition
Proposal or inquiry, a description of the material terms and conditions thereof,
together with a copy of all documentation relating to such Acquisition Proposal
or inquiry; provided however that such notification shall not be required if
Aastra has already notified Mitel in accordance with the terms of the
Arrangement Agreement.

 

  (f) The Securityholder hereby irrevocably waives any rights of appraisal or
rights of dissent that the Securityholder may have arising from the transactions
contemplated by the Arrangement Agreement.

 

  (g) The Securityholder hereby agrees, until the Expiry Time, to not make any
statements which may reasonably be construed as being against the transactions
contemplated by the Arrangement Agreement or any aspect thereof and to not
bring, or threaten to bring, any suit or proceeding for the purpose of, or which
has the effect of, directly or indirectly, stopping, preventing, impeding,
delaying or varying such transactions or any aspect thereof.

 

  (h) The Securityholder agrees to promptly notify Mitel of any acquisitions by
the Securityholder or any of its respective Affiliates of any Aastra Shares
after the date hereof, which, for greater certainty, shall include any Aastra
Shares issuable upon the exercise or conversion of any Aastra Options. Any such
securities shall be subject to the terms of this Agreement as though they were
Subject Shares owned by the Securityholder on the date hereof.

 

  (i) The Securityholder agrees that, until the Expiry Time, it will not
(i) exercise any securityholder rights or remedies available at common law or
pursuant to applicable securities legislation; or (ii) take any other action of
any kind, in each case which might reasonably be regarded as likely to reduce
the success of, or delay or interfere with the completion of, the transactions
contemplated by the Arrangement Agreement.

 

- 7 -



--------------------------------------------------------------------------------

  (j) The Securityholder hereby irrevocably consents to:

 

  (i) details of this Agreement being set out in any information circular and
court documents produced by Aastra, Mitel or any of their respective Affiliates
in connection with the transactions contemplated by this Agreement and the
Arrangement Agreement; and

 

  (ii) this Agreement being made publicly available, including by filing on
SEDAR.

 

  (k) Except as required by applicable Law or applicable stock exchange
requirements, the Securityholder shall not make any public announcement or
statement with respect to the transactions contemplated herein or pursuant to
the Arrangement Agreement without the prior written approval of Mitel.

ARTICLE 4

GENERAL

 

4.1 Termination

This Agreement shall terminate and be of no further force or effect only upon
the earliest of:

 

  (a) the written agreement of Mitel and the Securityholder;

 

  (b) the termination of the Arrangement Agreement in accordance with its terms;

 

  (c) written notice by the Securityholder if:

 

  (i) Mitel, without the prior written consent of the Securityholder, decreases
the amount of the Consideration set out in the Arrangement Agreement; or

 

  (ii) Mitel, without the prior written consent of the Securityholder, otherwise
varies the terms of the Arrangement Agreement in a manner that is materially
adverse to the Securityholder;

 

  (d) the Effective Time; or

 

  (e) the Outside Date,

except that Section 3.1(c) shall survive the termination of this Agreement as a
result of the occurrence of the Effective Time or the Outside Date for a period
of 180 days following the Effective Date.

 

4.2 Time of the Essence

Any date, time or period referred to in this Agreement shall be of the essence,
except to the extent to which the Securityholder and Mitel agree in writing to
vary any date, time or period, in which event the varied date, time or period
shall be of the essence.

 

- 8 -



--------------------------------------------------------------------------------

4.3 Equitable Relief

The parties agree that irreparable harm will occur for which money damages will
not be an adequate remedy at Law in the event that any of the provisions of this
Agreement are not performed by the Securityholder in accordance with their terms
or are otherwise breached. It is accordingly agreed that Mitel shall be entitled
to an injunction or injunctions and other equitable relief to prevent breaches
or threatened breaches of the provisions of this Agreement by the Securityholder
and shall be entitled to obtain specific performance by the Securityholder of
any such provisions. The Securityholder hereby agree not to seek the posting of
any security bond or other assurance in respect of such injunctive or other
equitable relief. Such remedies will not be the exclusive remedies for any
breach of this Agreement and will be in addition to all other remedies available
at Law or equity.

 

4.4 Fiduciary Duties

Mitel acknowledges that the Securityholder is not making any agreement or
understanding herein in any capacity other than in its capacity as
securityholder of Aastra. Nothing herein shall restrict the Securityholder from
taking in good faith any actions necessary to discharge such Securityholder’s
fiduciary duties as a director of Aastra, provided that any such action is
permitted by and is done in strict compliance with the terms of the Arrangement
Agreement.

 

4.5 Waiver; Amendment

Each party hereto agrees and confirms that any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Securityholder and Mitel or in the
case of a waiver, by the party against whom the waiver is to be effective and no
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise.

 

4.6 Entire Agreement

This Agreement constitutes the entire agreement among the parties with respect
to the subject matter hereof and supersedes all prior agreements and
understandings among the parties with respect thereto.

 

4.7 Notices

Any notice, consent or approval required or permitted to be given in connection
with this Agreement (in this Section referred to as a “Notice”) shall be in
writing and shall be sufficiently given if delivered (whether in person, by
courier service or other personal method of delivery), or if transmitted by
facsimile or e-mail:

 

  (a) if to Mitel:

Mitel Networks Corporation

350 Legget Drive

Kanata, ON, Canada K2K 2W7

 

- 9 -



--------------------------------------------------------------------------------

Attention:    Steve Spooner

Facsimile:   (613) 592-7807

Email:          steve_spooner@mitel.com

with a copy to:

Osler, Hoskin & Harcourt LLP

1 First Canadian Place, Suite 6600

Toronto, Ontario M5X 1B8

Attention:    Craig Wright and Jeremy Fraiberg

Fax:              (416) 862-6666

Email:          cwright@osler.com and jfraiberg@osler.com

 

  (b) if to the Securityholder:

Gerald J. Shortall

Suite 109, 9 Burnhamthorpe Cr.

Toronto, Ontario M9A 0A6

Attention:    Gerald J. Shortall

Email:          g.shortall@rogers.com

with a copy to:

McCarthy Tétrault LLP

Suite 5300, TD Bank Tower

Box 48, 66 Wellington Street West

Toronto ON M5K 1E6

Attention:    Gary Girvan and George Takach

Facsimile:   (416) 868-0673

Email:          ggirvan@mccarthy.ca and gtakach@mccarthy.ca

Any Notice delivered or transmitted to a party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a Business Day prior to 5:00
p.m. local time in the place of delivery or receipt. If the Notice is delivered
or transmitted after 5:00 p.m. local time or if the day is not a Business Day,
then the Notice shall be deemed to have been given and received on the next
Business Day.

Either party hereto may, from time to time, change its address by giving Notice
to the other party in accordance with the provisions of this Section 4.7.

 

4.8 Severability

If, in any jurisdiction, any provision of this Agreement or its application to
any Party or circumstance is restricted, prohibited or unenforceable, such
provision shall, as to such jurisdiction, be ineffective only to the extent of
such restriction, prohibition or unenforceability

 

- 10 -



--------------------------------------------------------------------------------

without invalidating the remaining provisions of this Agreement and without
affecting the validity or enforceability of such provision in any other
jurisdiction or without affecting its application to other parties or
circumstances. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the terms of this Agreement remain as originally contemplated to the
fullest extent possible.

 

4.9 Successors and Assigns

The provisions of this Agreement shall be binding upon and enure to the benefit
of the parties hereto and their respective successors, permitted assigns and
legal personal representatives, provided that no party may assign, delegate or
otherwise transfer any of its rights, interests or obligations under this
Agreement without the prior written consent of the other parties hereto, except
that Mitel may assign, delegate or otherwise transfer any of its rights,
interests or obligations under this Agreement to an Affiliate without reducing
its own obligations hereunder without the consent of the Securityholder.

 

4.10 Expenses

Each party shall pay all costs and expenses (including the fees and
disbursements of legal counsel and other advisers) it incurs in connection with
the negotiation, preparation and execution of this Agreement and the
transactions contemplated by this Agreement.

 

4.11 Independent Legal Advice

The Securityholder acknowledges that it has been afforded the opportunity to
obtain independent legal advice and confirms by the execution of this Agreement
that it has either done so or waived its right to do so in connection with the
entering into of this Agreement.

 

4.12 Further Assurances

The parties hereto shall, with reasonable diligence, do all things and provide
all such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each party shall provide such further
documents or instruments required by the other party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions, whether before or after the Effective Time.

 

4.13 Execution and Delivery

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The Parties shall be entitled to rely upon delivery of an
executed facsimile or similar executed electronic copy of this Agreement, and
such facsimile or similar executed electronic copy shall be legally effective to
create a valid and binding agreement between the Parties.

[Signature page follows.]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS OF WHICH the parties have executed this Agreement.

 

MITEL NETWORKS CORPORATION By:  

/s/ Steve Spooner

  Name:   Steve Spooner   Title:   Chief Financial Officer  

/s/ Gerald Shortall

  Gerald Shortall

 

- 12 -



--------------------------------------------------------------------------------

SCHEDULE “A”

 

Registered Owner

   Beneficial Owner    Aastra Shares      Aastra Shares issuable upon
exercise of Aastra Options  

Gerald Shortall

   Gerald Shortall      5,000         13,000   

 

A-1